Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 1 of 34
               Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 2 of 34

   Superior Court of the District of Columbia
                                  CIVIL DIVISION- CIVIL ACTIONS BRANCH
                                                INFORMATION SHEET
       Martin Dougherty
 ________________________________________                      Case Number: ____________________________________
                                                                                 Thursday August 22, 2019
                         vs                                     Date: __________________________________________
 CNN America Incorporated
________________________________________                             One of the defendants is being sued
                                                                     in their official capacity.
Name: (Please Print)                                                              Relationship to Lawsuit
                       A.J Dhali                                                        x Attorney for Plaintiff
Firm Name:         Dhali PLLC
                                                                                            Self (Pro Se)
Telephone No.:                  Six digit Unified Bar No.:
  (202) 56-1285                              495909                                         Other: __________________
                                               x
TYPE OF CASE:      Non-Jury                           6 Person Jury                     12 Person Jury
Demand: $____________________________                                     Other: ___________________________________
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.:______________________ Judge: __________________                             Calendar #:_______________________

Case No.:______________________              Judge: ___________________                Calendar#:_______________________

NATURE OF SUIT:               (Check One Box Only)
A. CONTRACTS                                          COLLECTION CASES

       01 Breach of Contract                 14 Under $25,000 Pltf. Grants Consent          16 Under $25,000 Consent Denied
       02 Breach of Warranty                 17 OVER $25,000 Pltf. Grants Consent           18 OVER $25,000 Consent Denied
       06 Negotiable Instrument              27 Insurance/Subrogation                       26 Insurance/Subrogation
       07 Personal Property                     Over $25,000 Pltf. Grants Consent             Over $25,000 Consent Denied
   x   13 Employment Discrimination          07 Insurance/Subrogation                       34 Insurance/Subrogation
       15 Special Education Fees                Under $25,000 Pltf. Grants Consent             Under $25,000 Consent Denied
                                             28 Motion to Confirm Arbitration
                                                Award (Collection Cases Only)
B. PROPERTY TORTS

       01 Automobile                        03 Destruction of Private Property              05 Trespass
       02 Conversion                        04 Property Damage
       07 Shoplifting, D.C. Code § 27-102 (a)


C. PERSONAL TORTS

       01 Abuse of Process                   10 Invasion of Privacy                              17 Personal Injury- (Not Automobile,
       02 Alienation of Affection            11 Libel and Slander                                    Not Malpractice)
       03 Assault and Battery                12 Malicious Interference                            18Wrongful Death (Not Malpractice)
       04 Automobile- Personal Injury        13 Malicious Prosecution                         16 19 Wrongful Eviction
       05 Deceit (Misrepresentation)         14 Malpractice Legal                                 20 Friendly Suit
       06 False Accusation                  15 Malpractice Medical (Including Wrongful Death)    21 Asbestos
       07 False Arrest                      16 Negligence- (Not Automobile,                       22 Toxic/Mass Torts
       08 Fraud                                 Not Malpractice)                                 23 Tobacco
                                                                                                  24 Lead Paint
                                        SEE REVERSE SIDE AND CHECK HERE                IF USED


CV-496/June 2015
               Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 3 of 34

                          Information Sheet, Continued

C. OTHERS
      01 Accounting                          17 Merit Personnel Act (OEA)
      02 Att. Before Judgment                (D.C. Code Title 1, Chapter 6)
      05 Ejectment                           18 Product Liability
      09 Special Writ/Warrants
       (DC Code § 11-941)                    24 Application to Confirm, Modify,
      10 Traffic Adjudication                Vacate Arbitration Award (DC Code § 16-4401)
      11 Writ of Replevin                    29 Merit Personnel Act (OHR)
      12 Enforce Mechanics Lien              31 Housing Code Regulations
      16 Declaratory Judgment                32 Qui Tam
                                             33 Whistleblower



II.
      03 Change of Name                        15 Libel of Information                   21 Petition for Subpoena
      06 Foreign Judgment/Domestic             19 Enter Administrative Order as              [Rule 28-I (b)]
      08 Foreign Judgment/International           Judgment [ D.C. Code §                 22 Release Mechanics Lien
      13 Correction of Birth Certificate          2-1802.03 (h) or 32-151 9 (a)]         23 Rule 27(a)(1)
      14 Correction of Marriage                20 Master Meter (D.C. Code §               (Perpetuate Testimony)
          Certificate                              42-3301, et seq.)                     24 Petition for Structured Settlement
       26 Petition for Civil Asset Forfeiture (Vehicle)                                  25 Petition for Liquidation
       27 Petition for Civil Asset Forfeiture (Currency)
       28 Petition for Civil Asset Forfeiture (Other)



D. REAL PROPERTY

      09 Real Property-Real Estate                  08 Quiet Title
      12 Specific Performance                       25 Liens: Tax / Water Consent Granted
      04 Condemnation (Eminent Domain)              30 Liens: Tax / Water Consent Denied
      10 Mortgage Foreclosure/Judicial Sale         31 Tax Lien Bid Off Certificate Consent Granted
      11 Petition for Civil Asset Forfeiture (RP)




          /s/ Arinderjit (A.J) Dhali                                               Thursday August 22, 2019
       __________________________________                                          ______________________________
                    Attorney’s Signature                                                            Date




CV-496/ June 2015
                 Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 4 of 34Filed
                                                                                          D.C. Superior Court
                                                                                          08/22/2019 19:16PM
                                                                                          Clerk of the Court

 1

 2                                 IN THE SUPERIOR COURT FOR
 3
                                        WASHINGTON D.C.
                                          CIVIL DIVISION
 4

 5   Martin Doherty,                                )
     12500 Quiverbook Court                         )
 6   Bowie, MD 20720.                               )
            vs.                                     )                  2019 CA 005570B
                                                        Case No: ____________
 7
                                                    )
 8
     CNN America Incorporated.                      )   Jury Demand
 9   Defendant.                                     )   For Violations of the: D.C. Human Rights Act
     820 1st Street. NE                             )   (DCHRA) & Title VII
10
     Washington D.C 20002
11

12

13                                           INTRODUCTION
14
              The Plaintiff Martin Dougherty (Dougherty) by and through his undersigned counsel

15   Dhali PLLC, bring this action for age and disability based discrimination along with retaliation
16
     against the Defendant, CNN America Incorporated (CNN) under the D.C Human Rights Act
17

18   (DCHRA) and Title VII, 42 U.S.C. §2000 et seq.
19
              Dougherty has been a photojournalist and then promoted to Senior Photojournalist with
20
     CNN since approximately 1999. As a Senior Photojournalist his job requires him to manage and
21

22   use 35 - 700 pounds of camera equipment to report on news stories around the country and the
23
     world.
24

25            On December 31, 2015, while working at Elkins Park, Pennsylvania, Dougherty suffers a
26   work related injury and is taken to the Einstein Medical Center. He is diagnosed with left knee
27
     patellar dislocation with effusion. He also begins his physical therapy in 2016, which CNN later
28

29   cut off and denied further treatment. CNN is also informed of this injury in January 2016. From
30
     all points thereafter, Dougherty requests accommodations under the disability act from CNN,
31

32
     only for them to inform him on March 8, 2016, that his position was replaced by Scott Piczek, an



                                                 Dhali PLLC
                                                                                                        1
                 Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 5 of 34




 1   individual in his 30s. Dougherty then filed a claim for violations of the DCHRA and the DC
 2
     Family Medical Leave Act, in an action that was initially brought in this Court, but which is now
 3
     pending a decision on CNN’s R.56 Motion, at the U.S. Federal District Court, for the District of
 4

 5   Columbia, Case No. 17-cv-00769.
 6
             During the discovery phase of that action, CNN and their manager Dough Schantz
 7

 8
     informs Dougherty to reach out to him and CNN for subsequent job applications with the

 9   Defendant. Since that time, Dougherty has applied for numerous jobs with CNN, only for CNN
10
     to not even call or email him for an interview, including applying for open Photojournalist1
11

12   positions 10 times, a job that he has 20 years of experience in, but they now say he is not even
13
     minimally qualified for. We suspect this is because of CNN’s continued pattern to discriminate
14
     and retaliate against Dougherty. CNN have no intention of hiring him because of his protected
15

16   activities and disabilities, in contravention of DC and federal laws.
17
             Consequently, Dougherty now files an action under the DCHRA, and Title VII, against
18

19   the Defendant CNN America Incorporated.
20                                             Part I. Parties
21
          1. The Plaintiff Martin Dougherty is a 55 year old male and has been an employee of the
22

23           defendant CNN since approximately 1999. He was employed as a Senior Photojournalist,
24
             until March 2016, when he was terminated by CNN.
25

26
          2. The Defendant CNN is an international broadcasting and news company with thousands

27           of employees within the United States and worldwide. CNN is an employer under D.C.
28
             Code § 2-1401.02(10) of the DCHRA and 42 U.S.C. §2000 et seq., of Title VII.
29

30

31

32
     1
         A position he had held with CNN since approximately 1999.


                                                  Dhali PLLC
                                                                                                        2
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 6 of 34




 1

 2
                                  Part II. Jurisdiction & Venue
 3
     1. This Court has subject matter jurisdiction over his DCHRA claims under D.C. Code Ann.
 4

 5      § 11-921 and over his Title VII claims under 42 U.S.C. §2000 et seq., of Title VII.
 6
     2. Venue is also proper in Washington D.C because Dougherty was employed in
 7

 8
        Washington D.C, and was also removed and terminated from his assignments in

 9      Washington D.C, and has continued to apply for position in the District of Columbia. His
10
        prior protected activities also occurred in Washington, DC.
11

12                     Part III. Exhaustion of Administrative Remedies
13
     3. On December 18, 2018, Dougherty filed his claims for disability discrimination, age
14
        discrimination and retaliation against the Defendant CNN with the U.S Equal
15

16      Employment Opportunity Commission (EEOC). It was also cross filed with the D.C.
17
        Office of Human Rights (OHR).
18

19   4. On May 30, 2019, CNN issued its Right to Sue. It was received by the Plaintiff on June 4,
20      2019. This action was filed within 90 days of the right to sue.
21
                                   Part IV. Statement of Facts
22

23   5. Dougherty is 55 years old. He was employed as a Senior Photojournalist with CNN. As
24
        part of his job duties he was required to manage 35-700 pounds of camera and broadcast
25

26
        news equipment to various job locations and assignments around the country.

27   6. As a photojournalist sometimes he would be required to sit for 8 hours, while sometimes
28
        he would be required to walk and/or run to get a story.
29

30   7. For the duration of his employment with CNN, Dougherty was never told that today he
31
        needed to run to get a story. Running at best was a marginal function of his employment.
32




                                             Dhali PLLC
                                                                                                   3
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 7 of 34




 1   8. Dougherty ran as much as attorneys run in the practice of law. In both occupations,
 2
        running is not an essential function; it is a marginal function.
 3
     9. CNN’s job description for a photojournalist, does not list running as an essential function.
 4

 5   10. On or about December 31, 2015, sometime around 9 or 9:15 am, Dougherty was taken to
 6
        the “Einstein Medical Center” after suffering a work related injury while on assignment
 7

 8
        in Elkins Park, Pennsylvania. The Emergency Room (ER) doctor diagnosed him with left

 9      knee patellar dislocation with effusion. He is advised to seek further treatment upon his
10
        return to Washington D.C. Dougherty’s Supervisor Oliver Janney meets him at the
11

12      Einstein Medical Center and arranges for his transport back to Washington DC area.
13
     11. On January 1, 2016, Dougherty calls the “Washington Orthopedics & Sports Medicine”
14
        (WOSM) clinic to make an appointment. They are closed for the holiday.
15

16   12. On this same day, CNN’s Risk Management department is also notified of a work related
17
        injury.
18

19   13. On January 5, 2016, Dougherty visits WOSM and is seen by Jonas R. Rudzki, M.D.
20   14. Dr. Rudzki diagnoses him with a reduced patellar dislocation with effusion (a dislocation
21
        of the knee). He is deemed totally incapacitated pending an MRI review. He is placed on
22

23      a knee brace and crutches.
24
     15. On January 11, 2016, after reviewing his MRI, Dr. Rudzki diagnoses him with a “medical
25

26
        retainacular tear involving the MPFL and well as sequelae of a lateral patellar dislocation

27      with a TTTG distance of 9 mm.” He is told to continue with his brace and crutches and
28
        to receive physical therapy. He is told by Dr. Rudzki to return for an assessment in 6-8
29

30      weeks. Dr. Rudski opines that Dougherty is not a candidate for surgical intervention and
31
        that the injury will heal itself with physical therapy and rest.
32




                                               Dhali PLLC
                                                                                                    4
                Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 8 of 34




 1   Protected Activities
 2
        16. Also on January 11, 2016, Dougherty shares this information with his Washington D.C.,
 3
            managers Dough Schantz and Oliver Janney (aka “OJ”), and that he may be cleared for
 4

 5          return to work by March 7, 2016, after he completes his weekly sessions of physical
 6
            therapy (PT).
 7

 8
        17. The CNN HR Manager Maureen Dumond via email on February 11, 2016, also

 9          acknowledges that Dougherty had spoken about this matter with Schantz and OJ, and that
10
            he may be cleared to return to work by March 7, 2016.
11

12      18. On January 22, 2016, Dougherty starts his 6-8 weeks of physical therapy.
13
        19. About two weeks later or on February 11, 2016, on the same day that Dumond also sent
14
            him an email on his treatment (¶ 15) he receives an overnight DHL package and letter
15

16          from Dumond, dated February 10, 2015, informing Dougherty
17
                   “As previously noted in the letter you received from The Hartford dated January
18                 8, 2016, your leave is ineligible for coverage under the Family Medical Leave Act
19                 (FMLA) because you have already exhausted leave entitlement …” And “In order
                   to meet the pressing business and operational needs, moving forward the
20                 Company will no longer be able to keep your position unstaffed and will take
21                 steps to fill the position as soon as possible.”
22
        20. After receiving the letter from CNN and Dumond, Dougherty telephones the CNN Field
23
            Production person, Jeff Kinney.
24

25      21. Kinney is the manager for Dougherty’s division.
26
        22. Dougherty asks Kinney “what is going on and why are CNN replacing me while I am out
27

28          on medical rehabilitation?” Dougherty begs to complete his PT and visit his physician for
29          a re-assessment before CNN terminates him.
30
        23. Kinney informs Dougherty that “they [CNN] can’t do that [wait on Dougherty to finish
31

32          PT and be re-assessed by Dr. Rudski].”



                                                Dhali PLLC
                                                                                                    5
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 9 of 34




 1   24. Dougherty asks Kinney if he will have a job after he sees a doctor on March 7, 2016.
 2
     25. Kinney replies by saying, “you are putting me in a very uncomfortable position.”
 3
     26. CNN and Dumond then also inform Dougherty that he cannot return to work unless he
 4

 5      has zero restrictions and was one hundred percent (100%) healed.
 6
     27. There is no requirement under the ADA that an employee be 100% healed before an
 7

 8
        employee can return to work.

 9   28. Dumond also refused to hold his position until March 7, 2016.
10
     29. Dumond then informs Dougherty that CNN has already proceeded to recruit Dougherty’s
11

12      replacement.
13
     30. Dougherty’s replacement was Scott Picszek.
14
     31. CNN internally discussed an offer of employment to Picszek with its staff on March 15,
15

16      2016, and these discussions continued until March 17, 2016.
17
     32. During his deposition, Picszek believes that his employment began in April 2016, and
18

19      that he may have started at CNN as a photojournalist on April 9, 2016. He was also
20      attending the new employee orientation at 820 1st Street. NE from about 7 am to 5 pm
21
        from approximately April 9, 2016 – April 15, 2016.
22

23   33. Dougherty again asks Dumond to hold off on any recruitment since he was about 3 weeks
24
        away from meeting Dr. Rudzki for a reassessment.
25

26
     34. On February 17, 2016, Dougherty emails Dumond, subject “Accommodation request

27      under ADA”
28
     35. This February 17, 2016, ADA email to Dumond says,
29

30              Hi, I am requesting accommodation under the ADA (American Disabilities Act).
                Please let me know who else might need to be contacted and any documentation
31
                you might need from me.
32




                                             Dhali PLLC
                                                                                                  6
                Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 10 of 34




 1       36. Dumond acknowledges receipt of this ADA email in a voice mail to him dated February
 2
            19, 2016. She is however dismissive of the request and says, “you made it before you
 3
            went to the doctor!”
 4

 5       37. There is no requirement under the ADA that an employee can only make an ADA request
 6
            after meeting a physician.
 7

 8
         38. On February 19, 2016, Dougherty visits Dr. Rudzki and he clears him for light duty for 8

 9          weeks beginning from 2/19/162. Dr. Rudzki also requests the following accommodations
10
            from CNN for Dougherty:
11

12

13

14

15

16

17

18

19

20

21
         39. On this same day or February 19, 2016, Dougherty after visiting Dr. Rudzki, immediately
22

23          rushes to the CNN office in Washington D.C., located at 820 1st Street. NE., with the
24
            above medical note and accommodations request in hand. He arrives at 4:15pm and hand
25

26          delivers the above medical note for ADA accommodations to his manager Shantz.
27

28

29

30

31   2
       This ADA accommodations request is an updated request from the one
32   provided to CNN dated 11/18/2015 from Dr. Rudski. This Nov 2015 ADA
     request was also never fulfilled by CNN.


                                                 Dhali PLLC
                                                                                                    7
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 11 of 34




 1   40. Knowing that CNN would make up some further excuse for not receiving the above note,
 2
        Dougherty as a fail-safe, further scans the note while at the CNN bureau and also emails
 3
        it to Dumond.
 4

 5   41. Both Shantz and Dumond now are in possession of the ADA accommodations request
 6
        from Dr. Rudzik dated 2/19/2016.
 7

 8
     42. Dumond calls him back and informs him that the ADA accommodations request note

 9      from Dr. Rudzik is not good enough and that she wanted more specifics.
10
     43. Also on February 19, 2016, Dougherty for the first time applies for FMLA leave on
11

12      CNN’s intranet site. He is denied coverage and not appraised when he would be re-
13
        eligible.
14
     44. On February 22, 2016, around 12:46 am, Dougherty sends an email to Dumond enquiring
15

16      about the ADA accommodations outlined by Dr. Rudskiin his medical note dated
17
        2/19/2016.
18

19   45. She replies by saying, she would “discuss whether this is something we can accommodate
20      with your management team should you be cleared to return to work before we fill your
21
        position.”
22

23   46. Dr. Rudski's 2/19/2016 note had already cleared him to return to light duty with
24
        restrictions from this date.
25

26
     47. On March 7, 2016, Dougherty receives a voice mail from Dumond informing him that

27      because his position was already posted before receiving any ADA accommodations
28
        request from him, they were already far along in hiring someone for his position.
29

30   48. On March 17, 2016, Dougherty receives an email from HR saying, he is no longer an
31
        active employee because his position has already been filled.
32




                                              Dhali PLLC
                                                                                                   8
                Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 12 of 34




 1       49. His email was then turned off. His access to the company intranet was terminated and he
 2
            was told to turn in his ID card.
 3
         50. Per CNN’s employee handbook when in this case his termination letter says that he is on
 4

 5          “Personal Leave until December 31, 20163” Dougherty is to have access to job search tools
 6
            on MYHR a CNN job search website, generally available to active employees.
 7

 8
         51. Dougherty instead was denied access.

 9       52. He was then replaced by a younger individual Mr. Scott Pisczek in his 30s.
10
     Dougherty’s Continued Protected Activities
11

12       53. Dougherty then filed an action in this Court, which was later moved to the US District
13
            Court by CNN. That action is still pending at the US District Court for the District of
14
            Columbia, Case No. 17-cv-769.
15

16       54. During the time of Doug Schantz’ 6/11/2018 deposition, we asked if when in this case,
17
            Dougherty is disabled, should he be searching for jobs himself. To which Schantz replies:
18

19
                    A: If Martin had reached out and asked for help, I would've been happy to help,
20
                    but this is very personal, your job is a very personal thing, and it had to be a very
21                  difficult to go through what he had been through, and it was up to him to
                    decide what he wanted to do. And if he had asked, I would have been happy to
22
                    help, but he did not.
23                  Q: If he asks for help applying for a job should he sent you an email?
                    A: Of Course (Schantz Dep. 150-151)
24

25       55. Since the time of Schantz deposition to the present, Dougherty has continued to apply for
26
            open positions within CNN, and has even reached out to Schantz, only to never hear back
27

28          from Schantz. This is further evidence by Schantz and CNN to retaliate against him.
29
     3
       Although CNN now inexplicably claims he was an active employee on
30   personal leave until March 29, 2019 when he was summarily “terminated”
31
     yet a second time after he re-applied for his job as a Photojournalist
     on that March 25th. Dougherty never received any notice that he was
32   “terminated” again and only found out on June 4, 2019 from CNN’s
     counsel while investigating another matter.


                                                  Dhali PLLC
                                                                                                            9
             Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 13 of 34




 1   56. CNN has no intention of hiring Dougherty.
 2
     57. These CNN positions to which Dougherty applied are attached to this Complaint as Exhibit
 3
        A.
 4

 5                                    Part V. Causes of Action
 6
                      Count I. Disability Discrimination under the DCHRA
 7

 8
     58. Plaintiff re-incorporates by reference all the allegations above

 9   59. At all present times Defendant CNN was an employer subject to the provisions of the
10
        D.C. Human Rights Act § 2-1401 et seq (DCHRA), of the District of Columbia Code.
11

12   60. At all pertinent times, Plaintiff Martin Dougherty was entitled to protections under the
13
        D.C. Human Rights Act.
14
     61. The DCHRA prohibits discrimination in employment “for any reason other than
15

16      individual merit” including without limitation on the basis of disability and age.
17
     62. Defendant and/or its agents or its employees acting on its behalf discriminated against the
18

19      Plaintiff on the basis of his disability by treating him differently from and less preferably
20      then similarly situated employees outside of Plaintiff’s protected class, in violation of the
21
        DCHRA.
22

23   63. Defendant knew or should have known of the types of discrimination that Plaintiff
24
        suffered.
25

26
     64. Defendant’s conduct has been intentional, deliberate, willful and in callous disregard of

27      Plaintiff’s rights.
28
     65. Defendant’s acts of discrimination caused Plaintiff to suffer economic losses, mental and
29

30      emotional distress, physical injury, embarrassment, humiliation and indignity.
31

32




                                               Dhali PLLC
                                                                                                     10
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 14 of 34




 1   66. This intentional, reckless and/or willful discrimination on the part of Defendant
 2
        constitutes a violation of Plaintiff’s rights under the DCHRA.
 3
     67. By reasons of Defendant’s discrimination, Plaintiff is entitled to all legal and equitable
 4

 5      remedies under the DCHRA including its attorney’s fees.
 6
                     Count II. Failure to Accommodate under the DCHRA
 7

 8
     68. Plaintiff alleges and incorporates all the above allegations.

 9   69. CNN was at all times an employer of the Plaintiff for purposes of the DCHRA.
10
     70. The Plaintiff is a disabled individual with physical impairments that substantially limits
11

12      one or more major life activities under the American Disabilities Act Amendments Act of
13
        2008 (ADAAA) and the DCHRA disability laws.
14
     71. At all times of Plaintiff’s employment, CNN had knowledge of his disability or perceived
15

16      disability. Plaintiff also has a record of such impairment.
17
     72. The Plaintiff informed CNN of his disability and request for reasonable accommodations.
18

19   73. The Plaintiff alleges that one or more of the agents, managers, or supervisors of CNN
20      failed to accommodate his disability and/or engage in the interactive process with the
21
        Plaintiff and/or his physician, to determine an appropriate and reasonable accommodation
22

23      as required under the ADAAA and the District’s disability laws. Had the Defendant
24
        engaged in the interactive process, a reasonable accommodation would have been
25

26
        identified, allowing him to perform the essential functions of his job.

27   74. The Defendant subsequently not only failed to engage in the interactive process, but also
28
        summarily denied all requests for reasonable accommodations, and subjected the Plaintiff
29

30      to adverse employment actions, including failing to hire or even consider him post
31
        March 2016.
32




                                               Dhali PLLC
                                                                                                      11
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 15 of 34




 1   75. The Defendant is unable to show that the accommodations requested would have
 2
        imposed “an undue hardship on the operation of the business.” 42 U.S.C. § 12112(b)(5).
 3
     76. As a direct and proximate result of this injury from the Defendant, Plaintiff has suffered
 4

 5      and is suffering considerable injury, including but not limited to loss of substantial past
 6
        and future salary and income, benefits and other privileges and entitlements of
 7

 8
        employment, loss of professional status and career enhancing and advancement

 9      opportunities, and loss of retirement savings and benefits. The Plaintiff has also suffered
10
        from emotional distress arising from the loss of his job, the damage to his professional
11

12      reputation and the embarrassment, humiliation, and indignity arising from the
13
        discriminatory conduct of Defendant and/or agents or employees acting on its behalf, and
14
        the stress and anxiety caused by his wrongful termination and resultant financial
15

16      hardship.
17
     77. As a consequence of Defendant’s actions CNN is additionally liable for attorney’s fees
18

19      and other costs and interest in pursuit of this litigation.
20
                               COUNT III. Retaliation under the DCHRA
21

22   78. Plaintiff re-alleges and incorporates by reference the allegations of all paragraphs above
23
        as though fully set forth herein.
24

25   79. At all pertinent times Defendant was an employer subject to the provisions of the D.C.
26
        Human Rights Act § 2-1401 et. seq of the District of Colombia Code.
27

28
     80. At all pertinent times, Plaintiff was entitled to protection under the DCHRA.

29   81. The DCHRA makes it an “unlawful discriminatory practice to coerce, threaten, retaliate
30
        against or interfere with any person in the exercise or enjoyment of, or on account of
31

32




                                               Dhali PLLC
                                                                                                      12
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 16 of 34




 1      having exercised or enjoyed, or on account of having aided and encouraged any other
 2
        person in the exercise or enjoyment of any right granted or protected under this chapter.”
 3
     82. Plaintiff engaged in protected activities and opposition to practices made unlawful under
 4

 5      the DCHRA while employed by Defendant CNN, and post March 2016, as a candidate
 6
        for employment with CNN. Dougherty also filed a lawsuit for discrimination and
 7

 8
        retaliation under the DCHRA, presently pending at the US Federal District Court for the

 9      District of Columbia, Case No. 17-cv-00769.
10
     83. Since the time of the filing of the first lawsuit to the present, Dougherty has continued to
11

12      apply for jobs with CNN, only to be summarily denied for all of them on the basis of his
13
        disability.
14
     84. As a result of his protected activities and opposition to practices made unlawful under the
15

16      DCHRA, Plaintiff was subjected to adverse employment actions, including denying him
17
        the opportunity to interview with CNN, and obtain employment with them, along with
18

19      other adverse employment conditions that may well dissuade an employee from filing a
20      claim of discrimination.
21
     85. A casual connection exists between Plaintiff’s protected activities and the adverse
22

23      employment actions taken by Defendant.
24
     86. Defendant’s acts of retaliation caused Plaintiffs to suffer economic losses, physical harm,
25

26
        mental and emotional distress, embarrassment, humiliation and indignity.

27   87. This intentional, reckless, and/or willful retaliation by the part of Defendant constitutes a
28
        violation of Plaintiff’s statutory rights under the DCHRA.
29

30   88. By reason of Defendant’s retaliation, Plaintiff is entitled to all legal and equitable
31
        remedies under the DCHRA, including his attorney’s fees.
32




                                               Dhali PLLC
                                                                                                    13
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 17 of 34




 1       Count IV. Disability Discrimination under Title VII, 42 U.S.C. §2000 et seq.
 2
     89. Plaintiff re-incorporates by reference all the allegations above
 3
     90. At all present times Defendant CNN was an employer subject to the provisions of Title
 4

 5      VII, 42 U.S.C. §2000 et seq.
 6
     91. At all pertinent times, Plaintiff Martin Dougherty was entitled to protections under Title
 7

 8
        VII.

 9   92. Title VII prohibits discrimination in employment on the basis of disability.
10
     93. Defendant and/or its agents or its employees acting on its behalf discriminated against the
11

12      Plaintiff on the basis of his disability by treating him differently from and less preferably
13
        then similarly situated employees outside of Plaintiff’s protected class, in violation of
14
        Title VII.
15

16   94. Defendant knew or should have known of the types of discrimination that Plaintiff
17
        suffered.
18

19   95. Defendant’s conduct has been intentional, deliberate, willful and in callous disregard of
20      Plaintiff’s rights.
21
     96. Defendant’s acts of discrimination caused Plaintiff to suffer economic losses, mental and
22

23      emotional distress, physical injury, embarrassment, humiliation and indignity.
24
     97. This intentional, reckless and/or willful discrimination on the part of Defendant
25

26
        constitutes a violation of Plaintiff’s rights under Title VII.

27   98. By reasons of Defendant’s discrimination, Plaintiff is entitled to all legal and equitable
28
        remedies under the Title VII including its attorney’s fees.
29

30         Count V Failure to Accommodate under Title VII, 42 U.S.C. §2000 et seq.
31
     99. Plaintiff alleges and incorporates all the above allegations.
32




                                               Dhali PLLC
                                                                                                      14
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 18 of 34




 1   100.       CNN is an employer subject to Title VII, 42 U.S.C. §2000 et seq.
 2
     101.       The Plaintiff is a disabled individual with physical impairments that substantially
 3
        limits one or more major life activities under the American Disabilities Act Amendments
 4

 5      Act of 2008 (ADAAA).
 6
     102.       At all times of Plaintiff’s employment, CNN had knowledge of his disability or
 7

 8
        perceived disability. Plaintiff also has a record of such impairment.

 9   103.       The Plaintiff alleges that one or more of the agents, managers, or supervisors of
10
        CNN failed to accommodate his disability and/or engage in the interactive process with
11

12      the Plaintiff and/or his physician, to determine an appropriate and reasonable
13
        accommodation as required under the ADAAA and the District’s disability laws. Had the
14
        Defendant engaged in the interactive process, a reasonable accommodation would have
15

16      been identified, allowing him to perform the essential functions of his job.
17
     104.       The Defendant subsequently not only failed to engage in the interactive process,
18

19      but also denied all requests for reasonable accommodations, and subjected the Plaintiff to
20      adverse employment actions, including failing to hire or even consider him post March
21
        2016.
22

23   105.       The Defendant is unable to show that the accommodations requested would have
24
        imposed “an undue hardship on the operation of the business.” 42 U.S.C. § 12112(b)(5).
25

26
     106.       As a direct and proximate result of this injury from the Defendant, Plaintiff has

27      suffered and is suffering considerable injury, including but not limited to loss of
28
        substantial past and future salary and income, benefits and other privileges and
29

30      entitlements of employment, loss of professional status and career enhancing and
31
        advancement opportunities, and loss of retirement savings and benefits. The Plaintiff has
32




                                              Dhali PLLC
                                                                                                    15
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 19 of 34




 1      also suffered from emotional distress arising from the loss of his job, the damage to his
 2
        professional reputation and the embarrassment, humiliation, and indignity arising from
 3
        the discriminatory conduct of Defendant and/or agents or employees acting on its behalf,
 4

 5      and the stress and anxiety caused by his wrongful termination and resultant financial
 6
        hardship.
 7

 8
     107.       As a consequence of Defendant’s actions CNN is additionally liable for attorney’s

 9      fees and other costs and interest in pursuit of this litigation.
10
                     Count VI. Retaliation under Title VII, 42 U.S.C. §2000 et seq.
11

12
     108.       Plaintiff re-alleges and incorporates by reference the allegations of all paragraphs
13

14      above as though fully set forth herein.
15
     109.       At all pertinent times Defendant was an employer subject to the provisions of
16
        Title VII, 42 U.S.C. §2000 et seq.
17

18   110.       At all pertinent times, Plaintiff was entitled to protection under Title VII.
19
     111.       Title VII makes it unlawful to retaliate against a person.
20

21   112.       Plaintiff engaged in protected activities and opposition to practices made unlawful
22      under Title VII while employed by Defendant CNN, and post March 2016, as a candidate
23
        for employment with CNN. Dougherty also filed a lawsuit for discrimination and
24

25      retaliation under the DCHRA, presently pending at the US Federal District Court for the
26
        District of Columbia, Case No. 17-cv-00769.
27

28
     113.       Since the time of the filing of the first lawsuit to the present, Dougherty has

29      continued to apply for jobs with CNN, only to be denied for all of them.
30
     114.       As a result of his protected activities and opposition to practices made unlawful
31

32      under Title VII, Plaintiff was subjected to adverse employment actions, including



                                               Dhali PLLC
                                                                                                    16
                   Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 20 of 34




 1          denying him the opportunity to interview with CNN, and obtain employment with them,
 2
            along with other adverse employment conditions that may well dissuade an employee
 3
            from filing a claim of discrimination.
 4

 5      115.          A casual connection exists between Plaintiff’s protected activities and the adverse
 6
            employment actions taken by Defendant.
 7

 8
        116.          Defendant’s acts of retaliation caused Plaintiffs to suffer economic losses,

 9          physical harm, mental and emotional distress, embarrassment, humiliation and indignity.
10
        117.          This intentional, reckless, and/or willful retaliation by the part of Defendant
11

12          constitutes a violation of Plaintiff’s statutory rights under Title VII.
13
        118.          By reason of Defendant’s retaliation, Plaintiff is entitled to all legal and equitable
14
            remedies under the DCHRA, including his attorney’s fees.
15

16                                        Part VI. Prayer for Relief
17
            WHEREFORE, the Plaintiff prays that this Honorable Court:
18

19          A. Declare that the Defendant’s committed one or more of the following acts:
20          (i). Discriminated against him on the basis of age and disability in violation of the D.C
21          Human Rights Act and Title VII, 42 U.S.C. §2000 et seq.,
            (ii). Retaliated against him for engaging in protected activities under the DCHRA and
22
            Title VII;
23          (iii) failed to engage in the interactive process under the DCHRA and Title VII.
24
            B. That the Court award Plaintiff damages in the amount equal to all of his accumulated
25

26   lost wages and benefits, including back pay, front pay and benefits, punitive damages, and
27
     compensatory and emotional damages for the financial, physical and emotional harm caused by
28
     Defendant, including pre-judgment and post judgment interest and any other damages permitted
29

30   under the D.C Human Rights Act (DCHRA), and Title VII, in an amount to be determined by
31
     this Court;
32




                                                    Dhali PLLC
                                                                                                          17
                Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 21 of 34




 1          C. That the Court also award Plaintiff payment of all fees, costs and expenses inclusive of
 2
     attorney’s fees and expert fees and any and all other remedies that the Plaintiff maybe entitled to
 3
     by all the laws and this Court.
 4

 5          Part VII.       Jury Demand.
 6

 7          Plaintiff requests a trial by jury on all counts.
 8                                                                              Respectfully Submitted,
 9                                                                                          Dhali PLLC
10                                                                                    /s/A.J Dhali, Esq.
11                                                                                  DC Bar No. 495909
                                                                                           Dhali PLLC
12
                                                                         1828 L. Street. NW. Suite 600.
13                                                                             Washington D.C. 20036
14
                                                                            Telephone: (202) 556-1285
                                                                             Fascimile: (202) 351-0518
15                                                                               ajdhali@dhalilaw.com
16                                                                           Thursday August 22, 2019
17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32




                                                   Dhali PLLC
                                                                                                      18
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 22 of 34




                                                                           Exhibit A
      Jobs Applied for with CNN, Time Warner, HBO and Turner
             Broadcasting Systems in 2016, 2017 & 2018

Job Application Submitted                                       Date         Interview
Studio Operator I - #1 150451BR                              Mar 14, 2016       No

Manager, Technical Operations – # 161703BR                   Mar 21, 2016       No

Manager, Technical Operations - # 151703BR                   Mar 22, 2016       No

Courier/Transport/Facility Specialist – # 152627BR           May 26, 2016       No

Photojournalist – CNN New York - # 150095BR                  June 29, 2016      No

Videographer - # 152930BR                                    July 12, 2016       No

HBO Director, HBO2 Production - # 153267BR                   July 12, 2016       No

Video Producer, CNN Politics.com DC # 153500BR               July 18, 2016       No

Supervising Producer, National Security DC # 153873BR        Aug 7, 2016        No

Security Officer - # 153937BR                                Aug 27, 2016       No

Studio Operator I, DC Tech Ops3 - # 155821BR                 Dec 14, 2016       No

Technical Production Manager Tech Ops – # 155512BR           Dec 14, 2016       No

Weekend Breaking News Editor, CNN Politics DC - # 155863BR   Jan 16 2017        No

Managing Editor, CNN Politics.com - #156354BR                 Jan 24, 2017      No

Studio Operator I, DC Tech Ops - # 156289BR                   Jan 24, 2017      No

Producer I, White House – Expansion Position - # 156300BR     Jan 24, 2017      No



1
  # denotes Job listing reference number
2
  HBO is a division of Time Warner
3
  DC Technical Operations
              Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 23 of 34
Job Application Submitted                                    Date            Interview


Bureau Assignment Editor4 Weekend Coverage – # 156299BR       Jan 24, 2017          No

Assistant Managing Editor, CNN Investigations - # 156453BR   Feb 4, 2017       No

PM Breaking News Editor, CNN Politics.com - # 156440BR       Feb 4, 2017       No

Associate Producer, CNN Politics.com - # 156281BR            Feb 4, 2017       No



Studio Operator I, DC Tech Ops - # 156289BR                  Feb 4, 2017       No

Bureau Assignment Editor 1, DC - # 162417BR                  Feb 6, 2017       No

Bureau Assignment Editor 1, DC - # 162798BR                  Mar 3, 2017       No

CNN Photojournalist - # 157241BR                             Mar 14, 2017      No

Director, PR Operations - # 157270BR                         Mar 24, 2017      No

Associate Mobile Producer, CNN Politics - # 157453BR         Apr 7, 2017       No

Multiplatform Editor, CNN Politics – # 57451BR               April 7, 2017     No

Security Officer - # 157384BR                                April 7, 2017     No

Assignment Editor, DC Bureau - # 158400BR                    May 17, 2017      No

Producer I, CNN Inside Politics - # 158382BR                 May 17, 2017      No

Audio Designer II, DC Tech Ops - # 158169BR                  May 17, 2017      No

Assignment Editor, DC Bureau - # 158400BR                    May 17, 2017      No

Studio Operator I, DC Tech Ops - # 158628BR                  June 2, 2017      No

Producer II, CNN Inside Politics - # 158550BR                June 2, 2017      No

Senior Producer, CNN Inside Politics - # 158524              June 2, 2017      No

Breaking News Editor, CNN Politics.com - # 159034BR          Sept 2, 2017      No


4
    Expansion Position

                                                2
              Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 24 of 34
Job Application Submitted                                    Date            Interview


Bureau Manager, CNN En Espanol - # 159725BR                  Sept 2, 2017      No

Cross-Platform Assoc Producer5 - #159496BR                   Sept 2, 2017      No

Video Producer, Great Big Story - # 159687BR                 Sept 2, 2017      No

Chief Operating Officer - # 159582BR                         Sept 12, 2017     No

Production Manager, Documentary Unit – # 159917BR            Sept 12, 2017     No

Audio/Graphics/Camera Technical Operator6 - # 159957BR       Sept 13, 2017     No

Producer I-DC - # 160688BR                                   Oct 12, 2017      No

Security Officer - # 160716BR                                Oct 12, 2017      No

Producer II – Justice Team - # 160249BR                      Oct 12, 2017      No

Executive Producer, Documentary Unit - # 160860BR            Oct 24, 2017      No

Multiplatform Editor, CNN Politics - # 157451BR              April 7, 2017     No

Associate Mobile Producer, CNN Politics - # 157453BR         April 7, 2017     No

Security Officer - # 157384BR                                April 7, 2017     No

Audio Designer II, DC Technical Operations - # 158169BR      May 17, 2017      No

Producer II, CNN Inside Politics - # 158550BR                June 2, 2017      No

Senior Producer, CNN Inside Politics - # 158524BR            June 2, 2017      No

Floor Director DC Technical Operations - # 158771BR          June 14, 2017     No

Photojournalist - # 158500BR-Abu Dhabi                       June 14, 2017     No

Senior Producer - # 157537BR                                 Sept 8, 2017      No

Sr. Weekend Editor – Digital Politics - # 160094BR           Sept 8, 2017      No

Production Manager, Documentary Unit - # 159917BR            Sept 12, 2017     No



5
    I & S Prod Services Department
6
    ATL Tech Ops

                                                3
            Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 25 of 34
Job Application Submitted                                       Date                         Interview


Photojournalist, I & S, Field Production DC - # 161360BR        Dec 6, 2017                    No

Cameraman/Editor – based in Seoul, Korea - # 159902BR           Dec 6, 2017                    No

Photojournalist, I & S, Field Production-LA - # 161361BR        Dec 6, 2017                    No

Sr. Producer, State of the Union with Jake Tapper - #161691BR   Dec 6, 2017                    No

Senior Producer, CNNI - # 161276BR                              Dec 6, 2017                    No
                                                                Only have screenshot
Cameraman/Editor – Based in Beijing - # 159902BR                confirmation with no date.     No

Associate Editorial Producer (Booker)7 - # 162160BR             Jan 25, 2018                   No

Editorial Producer (Booker)8 - # 161791BR                       Jan 25, 2018                   No

Editorial Producer (Booker) – CNN – Wolf - # 161826BR           Jan 25, 2018                   No

Associate Production Manager, DC Tech Ops - # 162212BR          Feb 6, 2018                    No

Producer I-DC General Assignment - # 162418BR                   Feb 6, 2018                    No

Cross Platform Producer, Creative Services9 - # 162292BR        Feb 6, 2018                    No

Field Producer – CNN – Atlanta Bureau - # 161719BR              Feb 6, 2018                    No

Manager, Technical Operations10 - # 162381BR                    Feb 6, 2018                    No

Bureau Assignment Editor 1-DC - # 162417BR                      Feb 6, 2018                    No

Producer – CNN, Documentary Unit - # 162420BR                   Feb 11, 2018                   No

Production Equipment Inventory Manager - # 162529BR             Feb 11, 2018                   No

Live Events Technical Manager - # 162528BR                      Feb 11, 2018                   No

Photojournalist- Jerusalem - # 162408BR                         Feb 11, 2018                   No

Producer – CNN, Documentary Unit - # 162420BR                   Feb 11, 2018                   No



7
  Network Booking
8
  State of the Union with Jake Tapper
9
  Image & Sound
10
   DC Technical Operations

                                               4
               Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 26 of 34
Job Application Submitted                                         Date            Interview


Junior Publicist - # 162715BR                                     Feb 20, 2018      No

Bureau Assignment Editor 1, DC - # 162798BR                       Mar 3, 2018       No

Floor Director, Technical Operations, DC - # 163288BR             Mar 21, 2018      No

Technical Production Manager11 - # 163289BR                       Mar 21, 2018      No

Associate Producer, Video – CNN - # 163566BR                      Apr 12, 2018      No

Associate Producer, CNN Politics - # 163870BR                     Apr 27, 2018      No

Floor Director – DC, DC Tech Ops-CNN #163913BR                    May 5, 2018       No

Associate Digital Producer12                                      May 5, 2018       No

Media Coordinator, I & S – DC - # 163965BR                        May 5, 2018       No

Studio Operator I, DC Tech Ops- CNN - # 163912BR                  May 7, 2018       No

Studio Operator, NY Technical Operations- CNN - # 163762BR        May 12, 2018      No

Senior Producer – DC - # 164123BR                                 May 20, 2018      No

Weekend Producer I – DC - # 164678BR                              June 14, 2018     No

Associate Producer, Programming – CNN Politics - # 164657BR       June 14, 2018     No

Video Producer – Political Embed, Project Position - # 164523BR   June 14, 2018     No

Associate Assignment Editor, CNN-DC - # 164460BR                  June 14, 2018     No

Production Manager, I & S CNN LA - # 164563BR                     June 18, 2018     No

Producer I, State Department – DC - # 164492BR                    June 20, 2018     No

Producer II, The Situation Room with Wolf Blitzer - #164435BR     June 20, 2018     No

Associate Producer, CNN Politics - # 164924BR                     July 10, 2018     No

Technical Production Manager, NY Tech Ops - # 162869BR            Sept 11, 2018     No



11
     DC Technical Operations
12
     Programming & Social, CNN Politics

                                              5
              Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 27 of 34
Job Application Submitted                                                        Date              Interview


Studio/Camera Operator – Bleacher Report13                                       Oct 7, 2018          No

Audio Operator – Bleacher Report - (see footnote # 13)                           Oct 15, 2018         No

Field Production Supervisor, I & S, DC-CNN - # 166882BR                          Nov 29, 2018         No

Associate Producer – CNN Politics - # 166627BR                                   Nov 29, 2018         No



 The following Jobs Applied for with CNN, Time Warner, HBO and
 Turner Broadcasting Systems since Nov. 29, 2018 through April 22,
  2019 (addendum to previously submitted “jobs applied for” 2016,
              2017, 2018 through November 29, 2018)


                               Jobs applied for since November 29 2018


Job Application Submitted                                                        Date                Interview


Studio Operator-NYC-(Project Position)                                           Dec. 19, 2018        No

Audio Designer II - CNN (Project Position) # 166880BR                            Dec. 22, 2018             No

Production Technician at Bleacher Report14                                        Jan. 14, 2019            No

Weekend Breaking News Editor - CNN Politics - # 167543BR                          Jan. 24, 2019              No

Sr. Editorial Producer, Guest Booking - # 167443BR15                              Jan. 26, 2019              No

Video Producer - State of the Union - # 167791BR                                 Feb. 21, 2019               No

Senior Publicist – CNN - # 167714BR                                              Feb. 21, 2019               No



13
   Bleacher Report is a division of Turner Sports whose parent company is Turner Broadcasting Systems/Time
Warner
14
   Bleacher Report is a division of Turner Sports whose parent company is Turner Broadcasting Systems/Time
Warner
15
     The Lead with Jake Tapper, CNN

                                                       6
              Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 28 of 34
 Job Application Submitted                                   Date            Interview


 Associate Assignment Editor (Project Role) - #168438BR      Mar. 5, 2019          No

 Assignment Editor National CNN (Project Role)               Mar. 5, 2019         No

 Associate Assignment Editor (Project Role) #168438BR        Mar. 11, 2019        No

  Producer I-DC - # 168813BR                                 Mar. 24, 2019        No

 Weekend Breaking News Editor - CNN Politics - # 167542BR    Mar. 24, 2019        No

  Photojournalist-Field Production – DC - # 168830BR         Mar. 25, 2019        No

 Media Coordinator - DC-Creative Services - # 169049BR       Apr. 20, 2019        No

 Producer II – DC # 169357BR                                 Apr. 24, 2019        No

 Security Officer - # 169382BR                               Apr. 25, 2019        No

 CNN News Associate 16 – # 169905BR                          May 30, 2019         No

 Studio Operator I-Temporary- # 171265BR                     July 20, 2019        No

 Sr. Field Production Manager DC- # 171696BR                 Aug. 8, 2019        No

Associate Producer-The Point-DC- # 171915BR                 Aug. 18, 2019       No

Producer II- The Lead with Jake Tapper-# 171869BR           Aug. 18, 2019       No

Media Coordinator-DC Creative Services- # 171273BR           Aug. 18, 2019       No

General Assignment Producer-DC- # 171711BR                   Aug. 18, 2019       No




 16
      Temporary Rotational Program

                                              7
Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 29 of 34
                                                       Filed
                                                       D.C. Superior Court
                                                       10/31/2019 14:21PM
                                                       Clerk of the Court
Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 30 of 34
Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 31 of 34
Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 32 of 34
           Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 33 of 34
                                                                      Filed
                                                                                    D.C. Superior Court
                                                                                    02/10/2020 10:47AM
                                                                                    Clerk of the Court

           IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA

                                          Civil Division

 DOHERTY, MARTIN                                :

       Plaintiff                                :
                                                :
               v.                               :
                                                : Judge Jose M. Lopez
                                                : 2019 CA 005570 B
 CNN AMERICA INCORPORATED                       :
     Defendant                                  :



                                                ORDER

       Before the Court is Plaintiff’s timely Motion to Reinstate Complaint under Rule 41-I (the

“Motion”), filed on November 20, 2019. On November 19, 2019, the Court dismissed the case

without prejudice pursuant to Supr. Ct. R. Civ. Pro. Rule 4(m).

       “Any order of dismissal entered by the court. . . does not take effect until 14 days after

the date on which it is docketed and must be vacated upon the granting of a motion filed by

plaintiff within the 14 day period showing good cause why the case should not be dismissed.”

Supr. Ct. R. Civ. Pro. Rule 41(b)(3).

       Plaintiff has shown good cause for reinstating his Complaint. Plaintiff could not file a

Rule 4(m) affidavit showing service of the summons and complaint on CNN because the Clerk

of the Court did not issue a valid summons until 70 days later on October 31, 2019. Accordingly,

it is this 10th day of February, 2020, hereby

       ORDERED that the Motion is GRANTED; and it is further

       ORDERED:

           1. That the dismissal is vacated and the case shall be reinstated;
           Case 1:20-cv-00567 Document 1-1 Filed 02/26/20 Page 34 of 34



           2. That plaintiff shall serve defendant CNN with copies of the complaint, summons,

               and initial order, and file an affidavit of proof of service by April 10, 2020, or by

               that date file a motion seeking additional time to file the affidavit of service; and

           3. That the Court shall set a scheduling conference for May 22, 2020 at 9:30 am in

               Courtroom 212.

       SO ORDERED.




                                                      __________________________________
                                                      Judge José M. López
Copies to:
Arinderjit Dhali
Counsel for the Plaintiff
